DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/26/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 19 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receive and process a beacon signal including a personal location device identification, the beacon signal including an operational mode selected from the group consisting of alerts-enabled, service request—enabled, tracking-enabled, and non-tracking-enabled; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal in the alerts-enabled mode, capture video via the camera, and transmit the video the server. 
 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0342942 (published 7 Nov. 2019) [hereinafter Deros] teaches an interactive control module used by guests to control their immediate environment. This IOT control system comprises a base unit adapted for electrical communication with a high voltage power source, and a plurality of stacked electronic modules adapted for wirelessly receiving communications from the base including high voltage power, low voltage DC power, data, and control signals. Each stacked electronic module may be configured to communicate with, monitor, embody, interface with and/a plurality of devices and a cloud based system server. Deros does not teach receive and process a beacon signal including a personal location device identification, the beacon signal including an operational mode selected from the group consisting of alerts-enabled, service request—enabled, tracking-enabled, and non-tracking-enabled; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal in the alerts-enabled mode, capture video via the camera, and transmit the video the server. 
 

 	b. U.S. Pre-Grant Publ'n. No. 2019/0342112 (published 7 Nov. 2019) [hereinafter Li] teaches a hotel guests personal terminal may be given an interface after checking in to select a service instruction via a gateway platform after pairing with the gateway. After receiving the instruction the gateway platform may forward the command service request to a server that controls room functions or to a server handling authorization requests.  Li does not teach receive and process a beacon signal including a personal location device identification, the beacon signal including an operational mode selected from the group consisting of alerts-enabled, service request—enabled, tracking-enabled, and non-tracking-enabled; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal in the alerts-enabled mode, capture video via the camera, and transmit the video the server.  

	c. U.S. Pre-Grant Publ'n. No. 2007/0287498 (published 13 Dec. 2007) [hereinafter Wang] teaches a wireless hub configured for usage in locations like homes or hotel rooms. The wireless hub is equipped with an NFC reader, a WPAN transceiver and a network adaptor. The NFC technology accommodates secure and automatic authentication and data exchange between a user terminal and NFC reader. Once the terminal is authenticated through the unique identifier, a secure communication channel with more capabilities is established between the terminal and hub. The hub can also exchange data with other IoT device allowing terminal control. Wang does not teach receive and process a beacon signal including a personal location device identification, the beacon signal including an operational mode selected from the group consisting of alerts-enabled, service request—enabled, tracking-enabled, and non-tracking-enabled; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal in the alerts-enabled mode, capture video via the camera, and transmit the video the server.  

	d. U.S. Pre-Grant Publ'n. No. 2018/0220476 (published 2 Aug. 2018) [hereinafter Jung] teaches an IoT service providing system according to an exemplary embodiment of the present disclosure including an IoT gateway, a user device, a plurality of IoT devices and a management server. After gateway pairing with the user device, the device may command any IoT devices via the gateway while retrieving data from the server. Jung does not teach receive and process a beacon signal including a personal location device identification, the beacon signal including an operational mode selected from the group consisting of alerts-enabled, service request—enabled, tracking-enabled, and non-tracking-enabled; and the memory accessible to the processor, the memory including second processor-executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal in the alerts-enabled mode, capture video via the camera, and transmit the video the server. 

Additionally, all of the further limitations in 2 – 18 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 1, 2022 Primary Examiner, Art Unit 2471